11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


David Camden Chancellor and                   * From the 385th District Court
Brian Young, on behalf of themselves            of Midland County
and all other similarly situated,               Trial Court No. CV50808.

v. No. 11-15-00322-CV                         * May 19, 2016

Mission Estates Property                      * Per Curiam Memorandum Opinion
Owners’ Association,                           (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has considered the joint motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed. The costs incurred by reason of
this appeal are taxed against David Camden Chancellor and Brian Young, on
behalf of themselves and all others similarly situated.